Exhibit 10.2

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is dated as of April 8,
2019, and is between Tradeweb Markets Inc., a Delaware corporation (the
“Company”), and the Refinitiv Holders (as defined below), the Bank Holders (as
defined below) and the other holders of Registrable Securities (as defined
below) party hereto from time to time. Such holders of Registrable Securities
party hereto are collectively referred to herein as the “Securityholders.”

 

ARTICLE I
DEFINITIONS

 

In this Agreement:

 

“Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

 

“Agreement” has the meaning set forth in the preamble.

 

“Bank Holders” means the entities listed on the signature pages hereto under the
heading “Bank Holders” and their respective Permitted Transferees.

 

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

 

“Change of Control” means the transfer (whether by tender offer, merger,
consolidation or other similar transaction), in one transaction or a series of
related transactions, to a person or group of affiliated persons, of the
Company’s voting securities if, after such transfer, such person or group of
affiliated persons would hold more than 50% of the outstanding voting securities
of the Company (or the surviving entity); provided, however, that for purposes
of this definition, a portfolio operating company (other than the Company or any
of its subsidiaries) that is an Affiliate of another person shall not be deemed
to control, be controlled by or be under common control with such other person.

 

“Class A Common Stock” means the shares of Class A common stock, par value
$0.00001 per share, of the Company, and any other capital stock of the Company
into which such common stock is reclassified or reconstituted.

 

“Class B Common Stock” means the shares of Class B common stock, par value
$0.00001 per share, of the Company, and any other capital stock of the Company
into which such common stock is reclassified or reconstituted.

 

“Class C Common Stock” means the shares of Class C common stock, par value
$0.00001 per share, of the Company, and any other capital stock of the Company
into which such common stock is reclassified or reconstituted.

 

“Class D Common Stock” means the shares of Class D common stock, par value
$0.00001 per share, of the Company, and any other capital stock of the Company
into which such common stock is reclassified or reconstituted.

 

“Common Stock” means the Class A Common Stock, the Class B Common Stock, the
Class C Common Stock and the Class D Common Stock, collectively.

 

--------------------------------------------------------------------------------



 

“Common Units” has the meaning given to such term in the LLC Agreement.

 

“Company” has the meaning set forth in the preamble.

 

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise) of a Person.

 

“Demand Notice” has the meaning set forth in Section 2.1(a) hereof.

 

“Employee” has the meaning given to such term in the Tradeweb Markets Inc. 2019
Omnibus Equity Incentive Plan.

 

“Employee Trading Window” means the period during which Employees are permitted
to trade securities of the Company pursuant to the Company’s Insider Trading
Policy following the public release of the Company’s financial results for the
second quarter and the fourth quarter of each calendar year.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

 

“Extended Lock-Up Period” means the period beginning on the pricing date of the
IPO and continuing to and including the date that is 365 days after the pricing
date of the IPO.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Initial Lock-Up Period” means the period beginning on the pricing date of the
IPO and continuing to and including the date that is 180 days after the pricing
date of the IPO.

 

“Initial Ownership Securities” means, collectively, shares of Common Stock and
securities convertible into, redeemable or exchangeable for or that represent
the right to receive shares of Common Stock, including Common Units, held by the
Refinitiv Holders and the Bank Holders as of the closing date of the IPO after
giving effect to the application of the net proceeds of the IPO as described in
the final prospectus used in connection with the IPO.

 

“IPO” means an underwritten registered public offering of the Company’s Class A
Common Stock in connection with which the Class A Common Stock first becomes
listed on a Recognized Exchange.

 

“LLC Agreement” means the Fifth Amended and Restated Limited Liability Company
Agreement of Tradeweb Markets LLC, dated as of April 4, 2019, as amended,
restated, supplemented or modified, from time to time.

 

“Permitted Transferee” means, in the case of any Securityholder, (i) any
Affiliate of such Securityholder, including any affiliated private equity funds,
co-invest and side-by-side entities and other affiliated investment vehicles
(other than any portfolio operating company) or any successor of such
Securityholder or of any of the foregoing; provided, that such Affiliate or
successor shall agree in writing to be bound by the terms of this Agreement by
executing and delivering an assignment and joinder agreement to the Company,
substantially in the form of Exhibit A to this Agreement or (ii) any other
Securityholder.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
cooperative, an unincorporated organization,

 

2

--------------------------------------------------------------------------------



 

or other form of business organization, whether or not regarded as a legal
entity under applicable law, or any governmental authority or any department,
agency or political subdivision thereof.

 

“Recognized Exchange” means The New York Stock Exchange, The Nasdaq Global
Select Market or The Nasdaq Global Market.

 

“Refinitiv Holders” means the entities listed on the signature pages hereto
under the heading “Refinitiv Holders” and their respective transferees to whom a
Refinitiv Holder transfers Registrable Securities and related rights under this
Agreement in accordance with Section 6.1 of this Agreement.

 

“Registrable Securities” means (i) shares of Class A Common Stock that may be
delivered (x) upon redemption of, or in exchange for, Common Units held by
Securityholders or (y) in exchange for shares of Class B Common Stock held by
Securityholders and (ii) shares of Class A Common Stock otherwise held by
Securityholders from time to time. For purposes of this Agreement, Registrable
Securities shall cease to be Registrable Securities when (i) a registration
statement covering resales of such Registrable Securities has been declared
effective under the Securities Act by the SEC and such Registrable Securities
have been disposed of pursuant to such effective registration statement,
(ii) such Registrable Securities have been disposed of pursuant to Rule 144 (or
any similar provision then in effect) under the Securities Act or otherwise sold
or transferred in a private transaction in which the Securityholder’s rights
under this Agreement are not assigned to the transferee of such securities,
(iii) such Registrable Securities cease to be outstanding (or issuable upon
redemption or exchange), or (iv) with respect to the Bank Holders, such entities
collectively own a number of shares of Common Stock, in the aggregate, that is
less than 10% of the total number of shares of Common Stock then outstanding;
provided, that, for the purpose of this clause (iv), with respect to each Bank
Holder, on an individual basis, in no event shall the Registrable Securities
held by such Bank Holder, together with any other Securityholder that is an
Affiliate of such Bank Holder, cease to be Registrable Securities if such Bank
Holder, together with any such Affiliate, owns a number of shares of Common
Stock, in the aggregate, that is more than 2% of the total number of shares of
Common Stock then outstanding.

 

“Registration Expenses” means any and all expenses incurred in connection with
the Company’s performance of or compliance with this Agreement, including:

 

(a)     all SEC, stock exchange or FINRA registration, listing and filing fees
(including, if applicable, the reasonable fees and expenses of any “qualified
independent underwriter,” as such term is defined in Rule 5121 of FINRA, and of
its counsel) and all rating agency fees;

 

(b)     all fees and expenses of complying with securities or blue sky laws
(including reasonable fees and disbursements of counsel for the underwriters in
connection with blue sky qualifications of the Registrable Securities);

 

(c)      all printing, messenger and delivery expenses;

 

(d)     the reasonable fees and disbursements of counsel for the Company and of
its independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance;

 

(e)      any fees and disbursements of underwriters customarily paid by the
issuers or sellers of securities, including liability insurance if the Company
so desires, and the reasonable fees and expenses of any special experts retained
in connection with the requested registration or underwritten offering, but
excluding underwriting discounts and commissions and transfer taxes, if any;

 

3

--------------------------------------------------------------------------------



 

(f)       the reasonable fees and out-of-pocket expenses of not more than one
law firm (as selected by the Refinitiv Holders, if participating in such
registration or underwritten offering, and otherwise, by Securityholders of a
majority of the Registrable Securities included in such registration or
underwritten offering) incurred in connection with such registration or
underwritten offering;

 

(g)      the costs and expenses of the Company relating to analyst and investor
presentations or any “road show” undertaken in connection with the registration
or underwritten offering and/or marketing of the Registrable Securities; and

 

(h)     any other fees and disbursements customarily paid by the issuers of
securities.

 

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

 

“Shares” means shares of Class A Common Stock.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

 

“Securityholders” has the meaning set forth in the preamble.

 

“Transfer” means, with respect to any security, (i) when used as a verb, to
sell, assign, dispose of, exchange, pledge, mortgage, encumber, hypothecate or
otherwise transfer, in whole or in part, any of the economic consequences of
ownership of such security, whether directly or indirectly, or agree or commit
to do any of the foregoing (but for the avoidance of doubt, excluding the
redemption or exchange of Common Units for shares of Common Stock) and (ii) when
used as a noun, a direct or indirect sale, assignment, disposition, exchange,
pledge, mortgage, encumbrance, hypothecation or other transfer, in whole or in
part, of any of the economic consequences of ownership of such security or any
agreement or commitment to do any of the foregoing (but for the avoidance of
doubt, excluding the redemption or exchange of Common Units for shares of Common
Stock).

 

“WKSI” means a well-known seasoned issuer, as defined in Rule 405 under the
Securities Act.

 

ARTICLE II
REGISTRATION RIGHTS

 

The following demand and piggyback rights are subject in all cases to any
cutbacks imposed in accordance with Section 3.5 hereof, the limitations set
forth in Section 2.7 hereof and the restrictions on transfer set forth in
Section 3.8 hereof.

 

2.1 Right to Demand a Non-Shelf Registered Offering.

 

(a)     Upon the written demand of one or more of the Refinitiv Holders or the
Bank Holders made at any time and from time to time (a “Demand Notice”), the
Company will facilitate in the manner described in this Agreement a non-shelf
registered offering of the Registrable Securities requested by such Refinitiv
Holders or Bank Holders to be included in such offering; provided, however, that
if a Demand Notice is delivered prior to the expiration of the Initial Lock-up
Period, the Company shall not be obligated to publicly file, but may be
obligated to prepare and confidentially submit, a registration statement related
to such Demand Notice prior to the expiration of the Initial Lock-up Period.

 

(b)     Any demanded non-shelf registered offering may, at the Company’s option,
include Shares to be sold by the Company for its own account and by Employees,
and will also include Registrable Securities

 

4

--------------------------------------------------------------------------------



 

to be sold by Securityholders that exercise their related piggyback rights
pursuant to Section 2.2 hereof and any other Shares to be sold by the holders of
registration rights granted other than pursuant to this Agreement exercising
such rights, in each case, to the extent exercising such rights on a timely
basis.

 

(c)      Without limiting any other obligations of the Company hereunder, as
soon as reasonably practicable, but in no event later than 45 days after
receiving a valid Demand Notice, the Company shall file (or confidentially
submit) with the SEC a registration statement covering all of the Registrable
Securities covered by such Demand Notice as well as any other Registrable
Securities as to which registration is properly requested in accordance with
Section 2.2 hereof (which other Registrable Securities may be included by means
of a pre-effective amendment) and any other Shares to be sold by the Company for
its own account or properly requested in accordance with other registration
rights agreements with the Company.

 

2.2 Right to Piggyback on a Non-Shelf Registered Offering. In connection with
any registered offering of Shares covered by a non-shelf registration statement
(whether pursuant to the exercise of demand rights or at the initiative of the
Company), the Securityholders may, in accordance with this Agreement, exercise
piggyback rights to have included in such offering Registrable Securities held
by them. The Company will facilitate in the manner described in this Agreement
any such non-shelf registered offering.

 

2.3 Right to Demand and be Included in a Shelf Registration.

 

(a)     Upon the delivery of a Demand Notice, made by one or more of the
Refinitiv Holders or the Bank Holders at any time and from time to time when the
Company is eligible to utilize a shelf registration statement to sell Shares in
a secondary offering on a delayed or continuous basis in accordance with
Rule 415 under the Securities Act, the Company will facilitate in the manner
described in this Agreement a shelf registration of Registrable Securities
requested by such Refinitiv Holders or Bank Holders to be included in such shelf
registration; provided, however, that if a Demand Notice is delivered prior to
the expiration of the Initial Lock-up Period, the Company shall not be obligated
to publicly file, but may, to the extent permitted by applicable law, be
obligated to prepare and confidentially submit, a registration statement related
to such Demand Notice prior to the expiration of the Initial Lock-up Period. In
connection with any shelf registration (whether pursuant to the exercise of
demand rights or at the initiative of the Company), the Securityholders may, in
accordance with this Agreement, exercise piggyback rights to have included in
such shelf registration Registrable Securities held by them.

 

(b)     Any demanded shelf registration may, at the Company’s option, include
Shares to be sold by the Company for its own account and by Employees, and will
also include Registrable Securities to be sold by Securityholders that exercise
their related piggyback rights pursuant to Section 2.3(a) hereof, in each case,
to the extent exercising such rights on a timely basis. If at the time of such
request the Company is a WKSI, such shelf registration may, if requested, cover
an unspecified number of Registrable Securities to be sold by the
Securityholders and, upon the approval of the board of directors of the Company,
cover an unspecified number of Shares to be sold by the Company.

 

(c)      Without limiting any other obligations of the Company hereunder, as
soon as reasonably practicable, but in no event later than 45 days after
receiving a valid Demand Notice, the Company shall file (or confidentially
submit) with the SEC a shelf registration statement covering all of the
Registrable Securities requested by such Demand Notice as well as any other
Registrable Securities as to which registration is properly requested in
accordance with Section 2.3(a) hereof and any other Shares to be sold by the
Company for its own account.

 

5

--------------------------------------------------------------------------------



 

2.4 Non-Underwritten Shelf Takedowns.  A non-underwritten offering or sale of
Registrable Securities pursuant to a shelf registration statement may be
initiated by any Securityholder at any time and from time to time following the
Initial Lock-Up Period. Except as set forth in Section 2.5 hereof, the
initiating Securityholder shall not be required to permit the offer and sale of
Registrable Securities by other Securityholders in connection with any
non-underwritten shelf takedown initiated by the initiating Securityholder.

 

2.5 Demand and Piggyback Rights for Underwritten Shelf Takedowns. Upon the
delivery of a Demand Notice by one or more of the Refinitiv Holders or the Bank
Holders, made at any time and from time to time following the Initial Lock-Up
Period, the Company will facilitate in the manner described in this Agreement an
“underwritten shelf takedown” of Registrable Securities off of an effective
shelf registration statement. In connection with any underwritten shelf takedown
(whether pursuant to the exercise of demand rights or at the initiative of the
Company), the Securityholders may, in accordance with this Agreement, exercise
piggyback rights to have included in such takedown Registrable Securities held
by them that are registered on such shelf registration statement.

 

2.6   Right to Reload a Shelf. Upon the written request of the Refinitiv Holders
or the Bank Holders, the Company will file and seek the effectiveness of a
post-effective amendment to an existing shelf registration statement that was
not filed as an automatically effective shelf registration statement covering an
unspecified number of Registrable Securities in order to register up to the
number of Registrable Securities previously taken down off of such shelf
registration statement by such Refinitiv Holders or Bank Holders and not yet
“reloaded” onto such shelf registration statement. The Company will consult and
coordinate with the Refinitiv Holders or the Bank Holders, as applicable, in
order to accomplish such replenishments from time to time in a sensible manner.

 

2.7   Limitations on Registration Rights.

 

(a)     Any demand for the filing of a registration statement or for a
registered offering or an underwritten shelf takedown, and the exercise of any
piggyback rights, will be subject to the constraints of any applicable lockup
arrangements, and any such demand must be deferred until such lockup
arrangements no longer apply. If a demand has been made for a non-shelf
registered offering or for an underwritten shelf takedown, no further demands
may be made so long as the related offering is still being pursued.
Notwithstanding anything in this Agreement to the contrary, the Securityholders
will not have piggyback rights with respect to the following registrations by
the Company: (i) a registration relating solely to employee benefit plans;
(ii) a registration on Form S-4 or S-8 (or other similar successor forms then in
effect under the Securities Act); (iii) a registration pursuant to which the
Company is offering to exchange its own securities for other securities; (iv) a
registration relating solely to dividend reinvestment or similar plans; (v) a
shelf registration pursuant to which only the initial purchasers and subsequent
transferees of debt securities of the Company or any subsidiary of the Company
that are convertible for equity securities of the Company or such subsidiary and
that are initially issued pursuant to Rule 144A and/or Regulation S of the
Securities Act may resell such debt securities and sell the equity interests
into which such debt securities may be converted; or (vi) a registration where
the securities are not being sold for cash.

 

(b)     The Company may postpone the filing of a demanded registration
statement, suspend the effectiveness of any shelf registration statement or
defer the facilitation of a demanded underwritten offering (whether a non-shelf
registered offering or a shelf takedown), in any such case for a reasonable
“blackout period” not in excess of 90 days if the board of directors of the
Company determines in good faith that such registration or offering could
materially interfere with a bona fide business, acquisition, divestiture or
financing transaction of the Company or is reasonably likely to require
premature disclosure of information, the premature disclosure of which could
materially and adversely affect the Company; provided that the Company shall not
delay the filing, suspend the effectiveness or defer the facilitation of

 

6

--------------------------------------------------------------------------------



 

any demanded registration statement more than once in any 12-month period. The
blackout period will end upon the earlier to occur of (i) in the case of a bona
fide business, acquisition, divestiture or financing transaction, a date not
later than 90 days from the date such postponement, suspension or deferral
commenced, and (ii) in the case of disclosure of non-public information, the
earlier to occur of (x) the filing by the Company of its next succeeding
Form 10-K or Form 10-Q, or (y) the date upon which such information is otherwise
disclosed.

 

(c)      In order to be valid, each Demand Notice must provide the information
described in Section 3.1 (as applicable) and Section 4.5 hereof or be followed
by such information, when requested as contemplated by Section 4.5 hereof.

 

(d)     The Securityholders shall not deliver a Demand Notice to the Company
during the Employee Trading Windows unless during the same calendar year a
demanded registered offering has occurred in which Employees were permitted to
participate.

 

(e)      The Company shall not be required to effect a demand for any non-shelf
registered offering, shelf registration or underwritten shelf takedown unless
the market value, based on the closing price of the Class A Common Stock on the
Business Day immediately preceding the date of the Demand Notice, of the
aggregate amount of Registrable Securities requested in such Demand Notice and
any subsequent notices regarding the exercise of registration piggyback rights
to be included in such registration or offering, as applicable, is at least $100
million.

 

(f)       The Company shall not be required to effect more than one demand
(whether a non-shelf registered offering, a shelf registration or an
underwritten shelf takedown) in any 12-month period; provided, however, (i) that
until the first anniversary of the pricing date of the IPO, the Company shall
not be required to effect more than two demands (whether a non-shelf registered
offering, a shelf registration or an underwritten shelf takedown) and (ii) that
an underwritten shelf takedown demanded in connection with a demanded shelf
registration shall constitute a single demand. Notwithstanding the foregoing,
the restrictions set forth in this Section 2.7(f) shall terminate on the earlier
of (i) the third anniversary of the pricing date of the IPO and, (ii) the date
on which the Bank Holders collectively own a number of shares of Common Stock,
in the aggregate, that is less than 10% of the total number of shares of Common
Stock then outstanding.

 

(g)      Notwithstanding anything in this Agreement to the contrary, from and
after the time that the Bank Holders collectively own a number of shares of
Common Stock, in the aggregate, that is less than 10% of the total number of
shares of Common Stock then outstanding, the Bank Holders will have no further
demand rights pursuant to this Agreement.

 

ARTICLE III
NOTICES, CUTBACKS AND OTHER MATTERS

 

3.1 Notifications Regarding Demands. In order for the Refinitiv Holders or the
Bank Holders, as applicable, to exercise their right to demand that a
registration statement be filed or that a non-shelf registered offering or an
underwritten shelf takedown be effected, they must include in their Demand
Notice the number of Registrable Securities sought to be registered or taken
down and the proposed plan of distribution.

 

3.2 Notifications Regarding Registration Piggyback Rights.

 

(a)     In the event that the Company (i) receives any demand from the Refinitiv
Holders or the Bank Holders, as applicable, pursuant to Section 2.1 hereof, or
(ii) files (or confidentially submits) a registration

 

7

--------------------------------------------------------------------------------



 

statement with respect to a non-shelf registered offering, the Company will
promptly give to each of the Securityholders a written notice thereof no later
than 5:00 p.m., New York City time, on the fifth Business Day following receipt
by the Company of such demand or the filing (or confidential submission) of such
registration statement, as applicable. Any Securityholder wishing to exercise
its piggyback rights with respect to any such non-shelf registration statement
must notify the Company of the number of Registrable Securities it seeks to have
included in such registration statement in a written notice. Such notice must be
given as soon as practicable, but in no event later than five Business Days
following the receipt of written notice from the Company.

 

(b)     In the event that the Company (i) receives any demand from the Refinitiv
Holders or the Bank Holders, as applicable, pursuant to Section 2.3 hereof, or
(ii) files a shelf registration statement, the Company will promptly give to
each of the Securityholders a written notice thereof no later than 5:00 p.m.,
New York City time, on the fifth Business Day following receipt by the Company
of such demand or the filing of such shelf registration statement, as
applicable. Any Securityholder wishing to exercise its piggyback rights with
respect to any such shelf registration statement must notify the Company of the
number of Registrable Securities it seeks to have included in such registration
statement in a written notice. Such notice must be given as soon as practicable,
but in no event later than five Business Days following the receipt of written
notice from the Company. Notwithstanding anything in this Agreement to the
contrary, in the event that an underwritten shelf takedown is requested or
proposed in connection with the filing of a shelf registration statement, the
notification provisions set forth in Section 3.3 hereof shall apply in lieu of
the foregoing.

 

(c)      Pending any required public disclosure and subject to applicable legal
requirements, the parties will maintain appropriate confidentiality of their
discussions and any notifications regarding a prospective non-shelf registered
offering or shelf registration statement.

 

3.3       Notifications Regarding Demanded Underwritten Shelf Takedowns.

 

(a)     The Company will keep the Securityholders holding Registrable Securities
that are registered on any shelf registration statement reasonably apprised of
all pertinent aspects of any underwritten shelf takedown demanded by the
Refinitiv Holders or the Bank Holders, as applicable, in order that such
Securityholders may have a reasonable opportunity to exercise their related
piggyback rights (but in no event more than two Business Days thereafter).
Without limiting the Company’s obligation as described in the preceding
sentence, having a reasonable opportunity requires that such Securityholders be
notified by the Company of an anticipated underwritten shelf takedown (whether
pursuant to the exercise of demand rights pursuant to Section 2.5 hereof or at
the initiative of the Company) no later than 5:00 p.m., New York City time, on
the third Business Day prior to (i) if applicable, the date on which the
preliminary prospectus or prospectus supplement intended to be used in
connection with pre-pricing marketing efforts for such offering is expected to
be finalized and (ii) in all cases, the date on which the pricing of the
relevant offering is expected to occur.

 

(b)     Any Securityholder wishing to exercise its piggyback rights with respect
to an underwritten shelf takedown must notify the Company of the number of
Registrable Securities it seeks to have included in such takedown in a written
notice. Such notice must be given as soon as practicable, but in no event later
than 5:00 p.m., New York City time, on the Business Day prior to (i) if
applicable, the date on which the preliminary prospectus or prospectus
supplement intended to be used in connection with pre-pricing marketing efforts
for such offering is expected to be finalized and (ii) in all cases, the date on
which the pricing of the relevant offering is expected to occur, which date
shall be included as the deadline for Securityholder responses in the Company’s
written notice.

 

(c)      Pending any required public disclosure and subject to applicable legal
requirements, the parties

 

8

--------------------------------------------------------------------------------



 

will maintain appropriate confidentiality of their discussions and any
notifications regarding a prospective shelf takedown.

 

3.4 Plan of Distribution, Underwriters, Advisors and Counsel. If a majority of
the Shares proposed to be sold in an underwritten offering through a non-shelf
registration statement or through an underwritten shelf takedown is being sold
by the Company for its own account, the Company will be entitled to determine
the plan of distribution and select the managing underwriters and any provider
of advisory services, which may include Affiliates of the Securityholders, for
such offering. Otherwise, the Refinitiv Holders, if participating in such
offering (or Securityholders holding a majority of the Registrable Securities
requested to be included if the Refinitiv Holders are not participating in such
offering), will be entitled to determine the plan of distribution and select the
managing underwriters and any provider of advisory services, which may include
Affiliates of the Securityholders; provided that such investment banker or
bankers, managers and providers of advisory services shall be reasonably
satisfactory to the Company and the Securityholders holding a majority of the
Registrable Securities participating in such offering (if not the Refinitiv
Holders).  Refinitiv Holders, if participating in such offering (or
Securityholders holding a majority of the Registrable Securities requested to be
included if the Refinitiv Holders are not participating in such offering), will
be entitled to select counsel for the selling Securityholders (which may be the
same as counsel for the Company). In the case of a shelf registration statement,
the plan of distribution will provide as much flexibility as is reasonably
possible and as requested by any Securityholders holding a majority of the
Registrable Securities participating in such shelf registration.

 

3.5 Cutbacks. If the managing underwriters advise the Company and the selling
Securityholders that, in their opinion, the number of Shares requested to be
included in an underwritten offering exceeds the amount that can be sold in such
offering without adversely affecting the distribution of the Shares being
offered, the price that will be paid in such offering or the marketability
thereof, such offering will include only the number of Shares that the
underwriters advise can be sold in such offering. If the offering is being made
on account of a demand made by the Refinitiv Holders or the Bank Holders, as
applicable, pursuant to Section 2.1 hereof or Section 2.5 hereof, the selling
Securityholders, any Employees (and any other Persons having registration rights
pari passu with the Securityholders and participating in such offering) and the
Company, as applicable, will be subject to cutback pro rata based on the number
of Registrable Securities and other Shares, as applicable, initially requested
by them to be included in such offering, without distinguishing between
Securityholders (or other Persons exercising pari passu registration rights) who
made the demand for such offering or otherwise. If the Company is selling Shares
for its own account in such offering and the offering is not being made on
account of a demand made by the Refinitiv Holders or the Bank Holders, as
applicable, pursuant to Section 2.1 hereof or Section 2.5 hereof, the Company
will have first priority. To the extent of any remaining capacity, the selling
Securityholders (and any other Persons having registration rights pari passu
with the Securityholders and participating in such offering) will be subject to
cutback pro rata based on the number of Registrable Securities and other Shares,
as applicable, initially requested by them to be included in such offering,
without distinguishing between Securityholders (or other Persons exercising pari
passu registration rights) who made the demand for such offering or otherwise.

 

3.6 Withdrawals. Even if Registrable Securities held by a Securityholder have
been part of a registered underwritten offering, such Securityholder may, no
later than the time at which the public offering price and underwriters’
discount are determined with the managing underwriter, decline to sell all or
any portion of the Registrable Securities being offered for its account.

 

3.7 Lockups. In connection with any underwritten offering of Shares (whether or
not participating in such offering), the Company and each Securityholder will
agree (in the case of Securityholders, with respect to Registrable Securities
respectively held by them), if requested by the managing underwriter or

 

9

--------------------------------------------------------------------------------



 

underwriters in such underwritten offering, to be bound by lockup restrictions
(which must apply in like manner to all of the Securityholders) that are
substantially similar to the lockup restrictions agreed to in connection with
the IPO except that such restrictions shall be for a customary period specified
by the managing underwriters or underwriters not to exceed (i) in the case of
the first registered offering of Shares following the IPO, 90 days following the
date of the underwriting agreement entered into in connection with such
underwritten offering and (ii) thereafter, 60 days following the date of the
underwriting agreement entered into in connection with such underwritten
offering. The Company shall use its reasonable best efforts to cause its
executive officers and directors (and managers, if applicable) and shall use
commercially reasonable efforts to cause other holders of Common Stock
participating in such offering who beneficially own (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the date of this
Agreement) Shares, to enter into lockup agreements that contain restrictions
that are no less restrictive than the restrictions contained in the lockup
agreements executed by the Securityholders.

 

For the avoidance of doubt, this lockup obligation will fall away with respect
to each Bank Holder once the Bank Holder’s rights and obligations under this
Agreement terminate in accordance with Section 7.5 hereof. In addition, the
Securityholders shall be bound by their obligations with respect to any lockup
arrangements or other restrictions on transfer of Registrable Securities set
forth in Section 3.8 hereof or the LLC Agreement, as applicable.

 

3.8 Restrictions on Transfer.

 

(a)     Each Refinitiv Holder and Bank Holder agrees that it shall not Transfer
any Initial Ownership Securities, except in compliance with the terms and
conditions set forth in this Section 3.8. Any attempt by any Refinitiv Holder or
Bank Holder to Transfer any Initial Ownership Securities not in compliance with
this Section 3.8 shall be null and void, and the Company shall not, and shall
cause any transfer agent not to, give any effect in the Company’s share register
to such attempted Transfer.

 

(b)     During the Initial Lock-Up Period, the Refinitiv Holders and the Bank
Holders shall not Transfer any Initial Ownership Securities without the prior
written consent of the Company.

 

(c)      During the Extended Lock-Up Period, the Refinitiv Holders and the Bank
Holders shall not Transfer any Initial Ownership Securities without the prior
written consent of the Company; provided, however, that the Refinitiv Holders
and the Bank Holders shall be permitted to Transfer up to 50% of their
respective Initial Ownership Securities during the Extended Lock-Up Period
without the prior written consent of the Company.

 

(d)     Any Initial Ownership Securities held by the Refinitiv Holders and the
Bank Holders after the Extended Lock-Up Period shall cease to be subject to any
restrictions on Transfer set forth in this Section 3.8.

 

(e)      Notwithstanding the foregoing, any Refinitiv Holder or Bank Holder may
at any time Transfer, without the prior written consent of the Company, its
Initial Ownership Securities (i) to one or more of its Permitted Transferees,
(ii) as a bona fide gift or gifts to charitable organization transferees or
recipients in an aggregate amount, together with any other Securityholder that
is an Affiliate of such Refinitiv Holder or Bank Holder, as applicable, not to
exceed 1% of the total number of shares of Common Stock then outstanding,
(iii) by pledging, hypothecating or otherwise granting a security interest in
Initial Ownership Securities to one or more lending institutions as collateral
or security for any loan, advance or extension of credit and any transfer upon
foreclosure upon such Initial Ownership Securities or (iv) in connection with or
upon the occurrence of a Change of Control.

 

(f)       If any Securityholder of Registrable Securities is granted an early
release from the restrictions

 

10

--------------------------------------------------------------------------------



 

described herein during the Initial Lock-Up Period or the Extended Lock-Up
Period with respect to any Registrable Securities, then immediately upon such
early release each other Securityholder shall also be deemed to have been
granted an early release from its obligations hereunder with respect to a pro
rata amount of Registrable Securities; provided, however, that if any such early
release is granted in connection with a demanded offering, then immediately upon
such early release, each other Securityholder shall also be deemed to have been
granted an early release from its obligations hereunder as if the end of the
Initial Lock-Up Period or, if after the end of the Initial Lock-Up Period, the
end of the Extended Lock-Up Period, shall have occurred on the date of such
early release (and, for the avoidance of doubt, such Securityholders shall have
the right to piggyback on such demanded offering with respect to such released
Shares pursuant to Section 2.2 hereof).

 

ARTICLE IV
FACILITATING REGISTRATIONS AND OFFERINGS

 

4.1 General. If the Company becomes obligated under this Agreement to facilitate
a registration and/or underwritten offering of Registrable Securities on behalf
of Securityholders, the Company will do so with the same degree of care and
dispatch as would reasonably be expected in the case of a registration and/or
underwritten offering by the Company of Shares for its own account. Without
limiting this general obligation, the Company will fulfill its specific
obligations as described in this Article IV.

 

4.2 Registration Statements. In connection with each registration statement that
is demanded by the Refinitiv Holders or the Bank Holders in accordance with this
Agreement or as to which piggyback rights otherwise apply, the Company will:

 

(a)     (i) prepare and file (or confidentially submit) with the SEC a
registration statement on an appropriate form covering the applicable
Registrable Securities, (ii) file amendments thereto as warranted, (iii) seek
the effectiveness thereof as soon as reasonably practicable, and (iv) file with
the SEC prospectuses and prospectus supplements as may be required, all in
consultation with the Refinitiv Holders and the Bank Holders, as applicable, and
as reasonably necessary in order to permit the offer and sale of the such
Registrable Securities in accordance with the applicable plan of distribution;

 

(b)     (i) within a reasonable time prior to the filing (or confidential
submission) of any registration statement, any prospectus, any amendment to a
registration statement, amendment or supplement to a prospectus or any free
writing prospectus (including all exhibits filed therewith, if so requested),
provide copies of such documents to the participating Securityholders and to the
underwriter or underwriters of an underwritten offering, if applicable, and to
their respective counsel; fairly consider such reasonable changes to any such
documents prior to or after the filing (or confidential submission) thereof as
the counsel to the Securityholders or any underwriters may timely request; and
make such representatives of the Company as shall be reasonably requested by the
participating Securityholders or any underwriters available for discussion of
such documents; and (ii) if requested by the participating Securityholders or
the underwriter or underwriters of any underwritten offering, if applicable, or
their respective counsel, prior to the filing of any document which is to be
incorporated by reference into a registration statement or a prospectus, provide
copies of such document to counsel for the Securityholders and any underwriters;
fairly consider such reasonable changes to such document prior to or after the
filing thereof as such counsel shall timely request; and make such
representatives of the Company as shall be reasonably requested by such counsel
available for discussion of such document;

 

(c)      use all reasonable efforts to cause each registration statement and the
related prospectus and any amendment or supplement thereto, as of the effective
date of such registration statement, amendment or supplement and during the
distribution of the registered Registrable Securities (x) to comply in all
material respects with the requirements of the Securities Act (including the
rules and regulations

 

11

--------------------------------------------------------------------------------



 

promulgated thereunder) and (y) not to contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading;

 

(d)     notify each participating Securityholder promptly, and, if requested by
such Securityholder, confirm such notice in writing, (i) when a registration
statement has become effective and when any post-effective amendments and
supplements thereto become effective if such registration statement or
post-effective amendment is not automatically effective upon filing pursuant to
Rule 462 under the Securities Act, (ii) of the issuance by the SEC or any state
securities authority of any stop order, injunction or other order or requirement
suspending the effectiveness of a registration statement or the initiation of
any proceedings for that purpose, (iii) if, between the effective date of a
registration statement and the closing of any sale of Registrable Securities
covered thereby pursuant to any agreement to which the Company is a party, the
representations and warranties of the Company contained in such agreement cease
to be true and correct in all material respects or if the Company receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, and (iv) of the happening of any event during the
period a registration statement is effective as a result of which such
registration statement or the related prospectus contains any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading;

 

(e)      furnish counsel for the underwriters, if any, and counsel for the
participating Securityholders copies of any correspondence with the SEC or any
state securities authority relating to the registration statement or prospectus;

 

(f)       otherwise use all reasonable efforts to comply in all material
respects with all applicable rules and regulations of the SEC, including making
available to its security holders an earnings statement covering at least 12
months which shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder (or any similar provision then in force); and

 

(g)      use all reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a registration statement at the earliest
possible time.

 

4.3 Non-Shelf Registered Offerings and Underwritten Shelf Takedowns. In
connection with any non-shelf registered offering or underwritten shelf takedown
that is demanded by the Refinitiv Holders or the Bank Holders, as applicable, or
as to which piggyback rights otherwise apply, the Company will:

 

(a)     cooperate with the selling Securityholders and the sole underwriter or
managing underwriter of an underwritten offering to facilitate the timely
preparation and delivery of book-entry statements or certificates representing
the Registrable Securities to be sold and not bearing any restrictive legends,
to the extent permitted by the restrictions on transfer set forth in Section 3.8
hereof; and enable such Registrable Securities to be in such denominations
(consistent with the provisions of the governing documents thereof) and
registered in such names as such selling Securityholders or such sole
underwriter or managing underwriter of such underwritten offering of Registrable
Securities may reasonably request at least two Business Days prior to any sale
of such Registrable Securities;

 

(b)     furnish to each Securityholder and to each underwriter participating in
the relevant offering, without charge, as many copies of the applicable
prospectus, including each preliminary prospectus, and any amendment or
supplement thereto and such other documents as such Securityholder or
underwriter may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities; the Company hereby consents to
the use of the prospectus, including each preliminary prospectus, by each such
Securityholder and underwriter in connection with the offering and sale of the
Registrable Securities covered by the prospectus or the preliminary prospectus;

 

12

--------------------------------------------------------------------------------



 

(c)      (i) use all reasonable efforts to register or qualify the Registrable
Securities being offered and sold, no later than the time the applicable
registration statement becomes effective, under all applicable state securities
or blue sky laws of such jurisdictions as each underwriter or any selling
Securityholder, shall reasonably request; (ii) use all reasonable efforts to
keep each such registration or qualification effective during the period such
registration statement is required to be kept effective; and (iii) do any and
all other acts and things which may be reasonably necessary or advisable to
enable each such underwriter and selling Securityholder to consummate the
disposition in each such jurisdiction of such Registrable Securities owned by
such Securityholder; provided, however, that the Company shall not be obligated
to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to consent to be subject to
general service of process (other than service of process in connection with
such registration or qualification or any sale of Registrable Securities in
connection therewith) in any such jurisdiction;

 

(d)     cause all Registrable Securities being sold to be qualified for
inclusion in or listed on any Recognized Exchange on which the Shares are then
so qualified or listed if so requested by the selling Securityholders, or if so
requested by the underwriter or underwriters of such underwritten offering of
Registrable Securities;

 

(e)      cooperate and assist in any filings required to be made with FINRA and
in the performance of any due diligence investigation by any underwriter in an
underwritten offering;

 

(f)       use all reasonable efforts to facilitate the distribution and sale of
any Registrable Securities to be offered pursuant to this Agreement, including
without limitation by making “road show” presentations, holding meetings with
and making calls to potential investors and taking such other customary and
appropriate actions as shall be reasonably requested by the selling
Securityholders or the lead managing underwriter of an underwritten offering;

 

(g)      in the case of an underwritten offering that includes a provider of
advisory services, enter into and perform its obligations under customary
agreements (including an advisory services agreement and an indemnification
agreement in customary form); and

 

(h)     enter into customary agreements (including underwriting agreements in
customary form, and including provisions with respect to indemnification and
contribution in customary form and consistent with the provisions relating to
indemnification and contribution contained herein) and take all other customary
and appropriate actions in order to expedite or facilitate the disposition of
such Registrable Securities and in connection therewith:

 

(i) make such representations and warranties to the selling Securityholders and
the underwriters in form, substance and scope as are customarily made by issuers
to underwriters in similar underwritten offerings;

 

(ii) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the lead managing underwriter) addressed to the underwriters
(and, if so requested, to each selling Securityholder) covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Securityholders and
underwriters;

 

(iii) obtain “cold comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to the underwriters (and, if
so requested and if permissible, the selling Securityholders) which letters
shall be customary in form and shall cover matters of the type customarily
covered in “cold comfort” letters to underwriters in connection with primary

 

13

--------------------------------------------------------------------------------



 

underwritten offerings;

 

(iv) to the extent requested and customary for the relevant transaction, enter
into a securities sales agreement with the selling Securityholders providing
for, among other things, the appointment of such representative as agent for the
selling Securityholders for the purpose of soliciting purchases of Registrable
Securities, which agreement shall be customary in form, substance and scope and
shall contain customary representations, warranties and covenants; and

 

(v) deliver such documents and certificates as the underwriters, the selling
Securityholders, or their respective counsel, shall reasonably request to
evidence continued validity of the representations and warranties made in
accordance with Section 4.3(h)(i) above and to evidence compliance with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company; and

 

(i)         use all reasonable efforts to facilitate the settlement of the
Registrable Securities to be sold, including with the Company’s transfer agent
and through the facilities of The Depository Trust Company.

 

The above shall be done at such times as customarily occur in similar non-shelf
registered offerings or underwritten shelf takedowns.

 

4.4 Due Diligence. In connection with each registration and offering of
Registrable Securities to be sold by Securityholders, the Company will, in
accordance with customary practice, make available for inspection by
representatives of such Securityholders and the underwriters and any counsel or
accountant retained by such Securityholders or underwriters all relevant
financial and other records, pertinent corporate documents and properties of the
Company and cause appropriate officers, managers, employees, outside counsel and
accountants of the Company to supply all information reasonably requested by any
such representative, underwriter, counsel or accountant in connection with their
due diligence exercise, including through in-person meetings, but subject to
customary privilege constraints.

 

4.5 Information from Securityholders. Each Securityholder that holds Registrable
Securities covered by any registration statement will furnish to the Company
such information regarding itself as is required to be included in the
registration statement or as is otherwise required by FINRA or the SEC in
connection with such registration statement, the ownership of Registrable
Securities by such Securityholder or the proposed distribution by such
Securityholder of such Registrable Securities as the Company may from time to
time reasonably request in writing. Each Securityholder that holds Registrable
Securities covered by any registration statement agrees to notify the Company as
promptly as reasonably practicable of any inaccuracy or change in information
previously furnished to the Company by such Securityholder or the occurrence of
any event that would cause any registration statement or the related prospectus
and any amendment or supplement thereto, as of the effective date of such
registration statement, amendment or supplement and during the distribution of
the Registrable Securities to include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading and, in each case, to furnish to the
Company, as promptly as practicable, any additional information required to
correct and update the information previously furnished by such Holder.

 

4.6 Expenses. All Registration Expenses incurred in connection with any
registration statement, non-shelf registered offering or shelf takedown covering
Registrable Securities held by the Securityholders will be borne by the Company.
However, underwriters’, brokers’ and dealers’ discounts and commissions
applicable to Registrable Securities sold for the account of a Securityholder
will be borne by such Securityholder.

 

14

--------------------------------------------------------------------------------



 

ARTICLE V
INDEMNIFICATION

 

5.1 Indemnification by the Company. In the event of any registration under the
Securities Act by any registration statement pursuant to rights granted in this
Agreement of Registrable Securities held by Securityholders, the Company will
indemnify and hold harmless Securityholders, their officers, directors and
affiliates (and the officers, directors, employees, general and limited
partners, and controlling persons of the any of the foregoing), and each
underwriter of such securities and each other Person, if any, who Controls any
Securityholder or such underwriter within the meaning of the Securities Act,
against any losses, claims, damages, or liabilities (including legal fees and
costs of court), joint or several, to which Securityholders or such underwriter
or controlling Person may become subject under the Securities Act or otherwise,
including, subject to Section 5.3 hereof, any amount paid in settlement of any
litigation commenced or threatened, and shall promptly reimburse such Persons,
as and when incurred, for any legal or other expenses reasonably incurred by
them in connection with investigating any claims and defending any actions,
insofar as such losses, claims, damages, or liabilities (or any actions in
respect thereof) arise out of or are based upon (i) any violation or alleged
violation by the Company of the Securities Act, any blue sky laws, securities
laws or other applicable laws of any state or country in which such securities
are offered and relating to action taken or action or inaction required of the
Company in connection with such offering, (ii) any untrue statement or alleged
untrue statement of any material fact contained, on its effective date, in any
registration statement under which such securities were registered under the
Securities Act or any amendment or supplement to any of the foregoing, or in any
document incorporated by reference therein, or any issuer free writing
prospectus (including any “road show”, whether or not required to be filed with
the SEC), or that arises of or are based upon omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus, if used
prior to the effective date of such registration statement, or any final
prospectus (as amended or supplemented if the Company shall have filed with the
SEC any amendment or supplement thereto) or the omission or alleged omission to
state in such prospectus a material fact necessary in order to make the
statements in such prospectus in the light of the circumstances under which they
were made, not misleading; provided, however, that the Company shall not be
liable to any Securityholder or its underwriters or controlling Persons in any
such case to the extent that any such loss, claim, damage, or liability arises
out of or is based upon an untrue statement or alleged untrue statement of a
material fact or omission or alleged omission of a material fact made in such
registration statement or such prospectus or such amendment or supplement to any
of the foregoing, or in any document incorporated by reference therein, or any
issuer free writing prospectus (including any “road show”, whether or not
required to be filed by the SEC), in reliance upon and in conformity with
written information furnished to the Company or its representatives by or on
behalf of such Securityholder or such underwriter specifically for use therein.

 

5.2 Indemnification by Securityholders. Each Securityholder as a condition to
including Registrable Securities in such registration statement will indemnify
and hold harmless (in the same manner and to the same extent as set forth in
Section 5.1 hereof) the Company, each director of the Company, each officer of
the Company who shall sign the registration statement, and any Person who
Controls the Company within the meaning of the Securities Act (i) with respect
to any statement in or omission from such registration statement or any
prospectus contained therein or any amendment or supplement to any of the
foregoing, or in any document incorporated by reference therein, or any issuer
free writing prospectus (including any “road show”, whether or not required to
be filed with the SEC), if such statement or omission was made in reliance upon
and in conformity with written information furnished to the Company or its
representatives by or on behalf of such Securityholder specifically regarding
such Securityholder for use therein, and (ii) only in the case of
non-underwritten shelf takedowns pursuant to Section 2.4 hereof, with respect to
compliance by such Securityholder with applicable laws in effecting the sale or
other disposition of the securities covered by such registration statement;
provided, that the liability of each Securityholder

 

15

--------------------------------------------------------------------------------



 

pursuant to this Section 5.2 shall not exceed the amount by which the total
price at which the Shares were offered to the public by such Securityholder.

 

5.3 Indemnification Procedures. Promptly after receipt by an indemnified party
of notice of the commencement of any action involving a claim referred to in
Section 5.1 and Section 5.2 hereof, the indemnified party will, if a claim in
respect thereof is to be made or may be made against an indemnifying party, give
written notice to such indemnifying party of the commencement of the action. The
failure of any indemnified party to give notice shall not relieve the
indemnifying party of its obligations in this Article V, except to the extent
that the indemnifying party is actually prejudiced by the failure to give
notice. If any such action is brought against an indemnified party, the
indemnifying party will be entitled to participate in and to assume the defense
of the action with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election to assume defense of the action, the indemnifying party will not be
liable to such indemnified party for any legal or other expenses incurred by the
latter in connection with the action’s defense other than reasonable costs of
investigation. An indemnified party shall have the right to employ separate
counsel in any action or proceeding and participate in the defense thereof, but
the fees and expenses of such counsel shall be at such indemnified party’s
expense unless (i) the employment of such counsel has been specifically
authorized in writing by the indemnifying party, which authorization shall not
be unreasonably withheld, (ii) the indemnifying party has not assumed the
defense and employed counsel reasonably satisfactory to the indemnified party
within 30 days after notice of any such action or proceeding, or (iii) the named
parties to any such action or proceeding (including any impleaded parties)
include the indemnified party and the indemnifying party and the indemnified
party shall have been advised by such counsel that there may be one or more
legal defenses available to the indemnified party that are different from or
additional to those available to the indemnifying party (in which case the
indemnifying party shall not have the right to assume the defense of such action
or proceeding on behalf of the indemnified party), it being understood, however,
that the indemnifying party shall not, in connection with any one such action or
separate but substantially similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to all local counsel which is necessary, in the good faith opinion of
both counsel for the indemnifying party and counsel for the indemnified party in
order to adequately represent the indemnified parties) for the indemnified party
and that all such fees and expenses shall be reimbursed as they are incurred
upon written request and presentation of invoices. Whether or not a defense is
assumed by the indemnifying party, the indemnifying party will not be subject to
any liability for any settlement made without its consent (not to be
unreasonably withheld). No indemnifying party will consent to entry of any
judgment or enter into any settlement without the written consent of the
indemnified party unless such judgment or settlement (i) includes as an
unconditional term the giving by the claimant or plaintiff, to the indemnified
party, of a release from all liability in respect of such claim or litigation
and (ii) does not involve the imposition of equitable remedies or the imposition
of any non-financial obligations on the indemnified party.

 

5.4 Contribution. If the indemnification required by this Article V from the
indemnifying party is unavailable to or insufficient to hold harmless an
indemnified party in respect of any indemnifiable losses, claims, damages,
liabilities, or expenses, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such losses,
claims, damages, liabilities, or expenses in such proportion as is appropriate
to reflect (i) the relative benefit of the indemnifying and indemnified parties
and (ii) if the allocation in clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect the relative benefit referred to in
clause (i) and also the relative fault of the indemnified and indemnifying
parties, in connection with the actions which resulted in such losses, claims,
damages, liabilities, or expenses, as well as any other relevant equitable
considerations. The relative benefits received by a party shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by it bear to the total amounts (including, in the
case of any underwriter, any underwriting commissions and discounts) received by
each other party. The relative fault of the

 

16

--------------------------------------------------------------------------------



 

indemnifying party and the indemnified party shall be determined by reference
to, among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or any omission or alleged omission
to state a material fact, has been made by, or relates to information supplied
by, such indemnifying party or parties, and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
action. The amount paid or payable by a party as a result of the losses, claims,
damage, liabilities, and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. The Company and Securityholders
agree that it would not be just and equitable if contribution pursuant to this
Section 5.4 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the prior provisions of this Section 5.4.

 

Notwithstanding the provisions of this Section 5.4, no indemnifying party shall
be required to contribute any amount in excess of the amount by which the total
price at which the securities were offered to the public by such indemnifying
party exceeds the amount of any damages which such indemnifying party has
otherwise been required to pay pursuant to this Article V. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such a fraudulent misrepresentation.

 

ARTICLE VI  
OTHER AGREEMENTS

 

6.1 Transfer of Rights.

 

(a)     Any Refinitiv Holder may transfer all or any of its rights under this
Agreement, subject to Section 3.8 hereof, to any transferee of Registrable
Securities held by such Refinitiv Holder to the extent such transfer is not in
violation of any requirements applicable under any agreement such Refinitiv
Holder has with the Company. Any such transfer of registration rights will be
effective upon receipt by the Company of (i) written notice from such Refinitiv
Holder stating the name and address of any transferee and identifying the number
of shares of Registrable Securities with respect to which rights under this
Agreement are being transferred and the nature of the rights so transferred, and
(ii) a joinder to this Agreement in the form of Exhibit A hereto evidencing such
transferee’s agreement to be bound by the terms of this Agreement. Following any
such transfer, the Company and the transferring Refinitiv Holder will notify the
other Securityholders as to who the transferees are and the nature of the rights
so transferred.

 

(b)     No Bank Holder shall assign all or any part of this Agreement without
the prior written consent of the Company and the Refinitiv Holders; provided,
however, that without the prior written consent of the Company or the Refinitiv
Holders, any Bank Holder may assign its rights and obligations under this
Agreement in whole or in part to any Permitted Transferee that becomes a party
hereto by executing and delivering an assignment and joinder agreement to the
Company, substantially in the form of Exhibit A to this Agreement. Following any
such transfer, the Company and the transferring Bank Holder will notify the
other Securityholders as to who the transferees are and the nature of the rights
so transferred.

 

(c)      In the case of an in-kind distribution of Registrable Securities
pursuant to Section 6.5 of this Agreement with an ability to resell Registrable
Securities off of a shelf registration statement, such in-kind transferees will,
as transferee Securityholders, be entitled to the rights under this Agreement
applicable to the Registrable Securities so transferred without the requirement
to enter into a written agreement pursuant to Section 6.1(a) or (b) above. In
that regard, however, in-kind transferees that do not enter in such a written
agreement will not be given demand or piggyback rights; rather, their means of
registered resale will be limited to sales off a shelf registration statement
with respect to which no special actions are required by the Company or the
other Securityholders, and as to which no lockup will arise.

 

17

--------------------------------------------------------------------------------



 

(d)     In the event that the Company effects the separation of any portion of
its business into one or more entities (each, a “NewCo”), whether existing or
newly formed, including without limitation by way of spin-off, split-off,
carve-out, demerger, recapitalization, reorganization or similar transaction,
and any Securityholder will receive equity interests in any such NewCo as part
of such separation, the Company shall cause any such NewCo to enter into a
registration rights agreement with each such Securityholder that provides each
such Securityholder with registration rights vis-á-vis such NewCo that are
substantially similar to those set forth in this Agreement, giving due
consideration to the nature of NewCo and other relevant considerations.

 

(e)      The Company shall not assign all or any part of this Agreement without
the prior written consent of the Refinitiv Holders.

 

(f)       Except as otherwise provided herein, this Agreement will inure to the
benefit of and be binding on the parties hereto and their respective successors
and permitted assigns.

 

6.2 Merger or Consolidation. In the event the Company engages in a merger or
consolidation in which the Registrable Securities are converted into securities
of another company, appropriate arrangements will be made so that the
registration rights provided under this Agreement continue to be provided to
Securityholders by the issuer of such securities. To the extent such new issuer,
or any other company acquired by the Company in a merger or consolidation, was
bound by registration rights obligations that would conflict with the provisions
of this Agreement, the Company will, unless Securityholders then holding at
least 90% of the Registrable Securities otherwise agree, use its commercially
reasonable efforts to modify any such “inherited” registration rights
obligations so as not to interfere in any material respects with the rights
provided under this Agreement. To the extent any such modification of
“inherited” registration rights disproportionately and adversely impacts any
Securityholder hereunder, such modification shall not be effective as to such
Securityholder without the consent of such Securityholder.

 

6.3 Limited Liability. Notwithstanding any other provision of this Agreement,
neither the members, general partners, limited partners or managing directors,
or any directors or officers of any members, general or limited partner,
advisory director, nor any future members, general partners, limited partners,
advisory directors, or managing directors, if any, of any Securityholder shall
have any personal liability for performance of any obligation of such
Securityholder under this Agreement in excess of the respective capital
contributions of such members, general partners, limited partners, advisory
directors or managing directors to such Securityholder.

 

6.4 Rule 144. If the Company is subject to the requirements of Section 13, 14 or
15(d) of the Exchange Act, the Company covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act (or, if
the Company is subject to the requirements of Section 13, 14 or 15(d) of the
Exchange Act but is not required to file such reports, it will, upon the request
of any Securityholder, make publicly available such information) and it will
take such further action as any Securityholder may reasonably request, so as to
enable such Securityholder to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
(a) Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the SEC. Upon
the request of any Securityholder, the Company will deliver to such
Securityholder a written statement as to whether it has complied with such
requirements. For the avoidance of doubt, this Section 6.4 shall not in any way
limit or otherwise modify any applicable lockup arrangements or other
restrictions on transfer set forth in Section 3.8 hereof or the LLC Agreement,
as applicable.

 

6.5 In-Kind Distributions. If any Securityholder seeks to effectuate an in-kind
distribution of all

 

18

--------------------------------------------------------------------------------



 

or part of its Registrable Securities to its direct or indirect partners,
members or other equityholders, the Company will, subject to applicable lockups
and other restrictions on transfer set forth in Section 3.8 hereof or the LLC
Agreement, as applicable, work with such Securityholder and the Company’s
transfer agent to facilitate such in-kind distribution in the manner reasonably
requested by such Securityholder, as well as any resales by such in-kind
transferees under a shelf registration statement covering such distributed
Registrable Securities with respect to which no special actions are required by
the Company or the other Securityholders.

 

ARTICLE VII
MISCELLANEOUS

 

7.1 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telex, fax, email or air courier guaranteeing delivery to the
Persons at the respective addresses set forth below or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice.

 

 

(a)

If to the Company, to:

 

Tradeweb Markets Inc.

1177 Avenue of the Americas

New York, New York 10036

Attention: Douglas Friedman

Fax: (646) 430-6264

E-mail: Douglas.Friedman@tradeweb.com

 

with a copy (not constituting notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Steven Scheinfeld and Andrew Barkan

Fax: (212) 859-4000
E-mail: Steven.Scheinfeld@friedfrank.com and Andrew.Barkan@friedfrank.com

 

 

(b)

If to the Refinitiv Holders, to:

 

Refinitiv TW Holdings LLC
c/o Refinitiv US Holdings Inc.

One Station Place

Stamford CT 06902

Attention: Darren Pocsik, General Counsel

Fax: 203-539-7742

Email: darren.pocsik@refinitiv.com

 

with a copy (not constituting notice) to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Jonathan Ozner

Fax: 212-455-2502
E-mail: jozner@stblaw.com

 

19

--------------------------------------------------------------------------------



 

 

(c)

If to any Bank Holder, at the address set forth across such Bank Holder’s name
on Schedule A to this Agreement



with a copy (not constituting notice) to:



Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Sandra Flow

Email: sflow@cgsh.com

 

 

(d)

 

If to any other Securityholder, at the address set forth across such
Securityholder’s name on Schedule A to this Agreement.

 

Any such notice, request, demand or other communication shall be deemed to have
been duly given (a) on the date of delivery if delivered personally or by
facsimile or electronic transmission, (b) on the first Business Day after being
sent if delivered by nationally recognized overnight delivery service and
(c) upon the earlier of actual receipt thereof or five Business Days after the
date of deposit in the United States mail if delivered by mail.

 

7.2 Section Headings. The article and section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. References in this Agreement to a designated “Article” or
“Section” refer to an Article or Section of this Agreement unless otherwise
specifically indicated.

 

7.3 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

7.4   Consent to Jurisdiction and Service of Process; Waiver of Jury Trial.

 

(a)     The parties to this Agreement hereby agree to submit to the jurisdiction
of the courts of the State of New York, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof in any action or proceeding arising out of or relating to this
Agreement.

 

(b)     EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

7.5 Amendments; Termination.

 

(a)     This Agreement may be amended only by an instrument in writing executed
by the Company and Securityholders holding at least a majority of the
Registrable Securities collectively held by them; provided that any amendment
that would adversely impact the rights hereunder of the Refinitiv Holders or the
Bank Holders shall require the prior written consent of the Refinitiv Holders or
Bank Holders holding a majority of the Registrable Securities collectively held
by them, as applicable; provided, further, that any amendment that would
disproportionately and adversely impact (i) the rights hereunder of the
Securityholders party hereto other than the Refinitiv Holders without similarly
affecting the rights hereunder of the Refinitiv Holders (other than the granting
of demand rights to any new party to become a Securityholder hereunder and
rights incidental thereto) shall require the prior approval of such
Securityholders other than the Refinitiv Holders holding a majority of the
Registrable Securities held by such Securityholders, or (ii) the rights
hereunder of any Securityholder other than the Refinitiv Holders without
similarly affecting the rights hereunder of all other Securityholders other than
the Refinitiv Holders

 

20

--------------------------------------------------------------------------------



 

shall require the prior written consent of such Securityholder.

 

(b)  Notwithstanding anything in Section 7.5(a) hereof to the contrary, if the
Company at any time after the date of this Agreement grants to any other holders
of its securities  any rights to request or cause the Company to effect the
registration under the Securities Act or offering or sale of any such securities
on any terms materially more favorable to such holders than the terms set forth
in this Agreement, the terms of this Agreement shall, upon the request of any
Securityholder, be deemed amended or supplemented to the extent necessary to
provide all Securityholders such more favorable rights and benefits.

 

(c)  This Agreement will terminate as to any Securityholder when it no longer
holds any Registrable Securities.

 

7.6 Entire Agreement. This Agreement and the LLC Agreement contain the entire
understanding of the parties with respect to the subject matter hereof. The
registration rights granted under this Agreement supersede any registration,
qualification or similar rights with respect to any of the Registrable
Securities granted under any other agreement, and any of such preexisting
registration rights are hereby terminated.

 

7.7 Severability. The invalidity or unenforceability of any specific provision
of this Agreement shall not invalidate or render unenforceable any of its other
provisions. Any provision of this Agreement held invalid or unenforceable shall
be deemed reformed, if practicable, to the extent necessary to render it valid
and enforceable and to the extent permitted by law and consistent with the
intent of the parties to this Agreement.

 

7.8 Counterparts. This Agreement may be executed in multiple counterparts,
including by means of facsimile, each of which shall be deemed an original, but
all of which together shall constitute the same instrument.

 

7.9 Additional Holders. Notwithstanding anything herein to the contrary, the
Company may from time to time add additional holders of securities of the
Company as parties to this Agreement with the consent of the Refinitiv Holders
and without the consent or additional signatures of any other holders of
Registrable Securities hereunder. In order to become a party to this Agreement,
such additional party must execute a signature page evidencing such party’s
agreement to be bound hereby as a Securityholder, and upon the Company’s receipt
of any such additional holder’s executed signature page hereto, such additional
holder shall be deemed to be a party hereto and such additional signature
pages shall be a part of this Agreement.

 

7.10 Equitable Remedies. The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement by the other parties
and to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, such remedy being in addition to
and not in lieu of, any other rights and remedies to which the other parties are
entitled to at law or in equity.

 

21

--------------------------------------------------------------------------------



 

7.11    No Inconsistent Agreements. Except to the extent provided in
Section 7.5(b) hereof, from and after the date of this Agreement, the Company
shall not enter into any agreement with any person, including any holder or
prospective holder of any securities of the Company, giving or granting any
registration (or related) rights the terms of which are more favorable than,
senior to or conflict with, the registration or other rights granted to the
Securityholders hereunder.

 

[Remainder of page intentionally left blank]

 

22

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

 

 

COMPANY:

 

 

 

 

 

TRADEWEB MARKETS INC.

 

 

 

By:

/s/ Lee Olesky

 

 

Name: Lee Olesky

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------



 

 

REFINITIV HOLDERS:

 

 

 

REFINITIV US PME LLC

 

 

 

 

 

By:

/s/ Stephen Leith

 

Names:

Stephen Leith

 

Title:

President

 

 

 

 

 

 

 

REFINITIV PARENT LIMITED

 

 

 

 

 

 

 

By:

/s/ Mark Irving

 

Names:

Mark Irving

 

Title:

Assistant Secretary

 

--------------------------------------------------------------------------------



 

 

Merrill Lynch LP Holdings, Inc.

 

 

 

 

 

By:

/s/ Richard Lee

 

 

Name: Richard Lee

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------



 

 

Barclays Unquoted Investments Limited

 

 

 

 

 

By:

/s/ Kester Keating

 

 

Name: Kester Keating

 

 

Title: Investment Executive & Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

CITIGROUP STRATEGIC INVESTMENTS LLC

 

 

 

 

 

By:

/s/ William Hartnett

 

 

Name: William Hartnett

 

 

Title: President

 

--------------------------------------------------------------------------------



 

 

NEXT INVESTMENT AGGREGATOR, II, L.P.

 

By:

NEXT INVESTMENT AGGREGATOR II (GP), LLC, its general partner

 

By:

DLJ LBO PLANS MANAGEMENT, LLC, its managing member

 

 

 

By:

/s/ Mark Zarember

 

 

Name: Mark Zarember

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

 

DBR INVESTMENTS CO. LIMITED

 

 

 

 

 

By:

/s/ Michael Bice

 

 

Michael Bice

 

 

Director

 

 

 

 

 

 

 

By:

/s/ Kristen Ciccimarra

 

 

Kristen Ciccimarra

 

 

Director

 

--------------------------------------------------------------------------------



 

 

Goldman Sachs PSI Global Holdings, LLC

 

 

 

 

 

By:

/s/ Rana Yared

 

 

Name: Rana Yared

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

JPMC Strategic Investments I Corporation

 

 

 

 

 

By:

/s/ Christina Kim

 

 

Name: Christina Kim

 

 

Title: President

 

--------------------------------------------------------------------------------



 

 

Morgan Stanley Fixed Income Ventures Inc.

 

 

 

 

 

By:

/s/ Marc P. Rosenthal

 

 

Name: Marc P. Rosenthal

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------



 

 

RBS Financial Products Inc.

 

 

 

 

 

By:

/s/ Simon Wilson

 

 

Name: Simon Wilson

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------



 

 

UBS REAL ESTATE SECURITIES INC.

 

 

 

 

 

By:

/s/ Paolo Croce

 

 

Name: Paolo Croce

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Philip Olesen

 

 

Name: Philip Olesen

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

Wells Fargo Central Pacific Holdings, Inc.

 

 

 

 

 

By:

/s/ C. Thomas Richardson

 

 

Name: C. Thomas Richardson

 

 

Title: SVP

 

--------------------------------------------------------------------------------



 

Schedule A

 

Notices

 

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

FORM OF ASSIGNMENT AND JOINDER

 

[ ], 20

 

Reference is made to the Registration Rights Agreement, dated as of April 8,
2019, by and among Tradeweb Markets Inc. (the “Company”), the Refinitiv Holders
(as defined therein), the Bank Holders (as defined therein) and the other
parties thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Registration Rights Agreement”). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Registration Rights Agreement.

 

Pursuant to Section 6.1 of the Registration Rights Agreement, [ ] (the
“Assignor”) in its capacity as a [Refinitiv / Bank Holder and a] Securityholder
in the Registration Rights Agreement hereby assigns [in part][or: in full] its
rights and obligations under the Registration Rights Agreement to each of [ ], [
] and [ ] (each, an “Assignee” and collectively, the “Assignees”). [For the
avoidance of doubt, the Assignor will remain a party to the Registration Rights
Agreement following the assignment in part of its rights and obligations
thereunder to the undersigned Assignees.]

 

Each undersigned Assignee hereby agrees to and does become party to the
Registration Rights Agreement as a [Refinitiv / Bank Holder and a]
Securityholder. This assignment and joinder shall serve as a counterpart
signature page to the Registration Rights Agreement and by executing below each
undersigned Assignee is deemed to have executed the Registration Rights
Agreement with the same force and effect as if originally named a party thereto
and each Assignee’s shares of Class A Common Stock (including shares of Class A
Common Stock issuable upon redemption of, or in exchange for, Common Units or in
exchange for shares of Class B Common Stock, in each case held by each Assignee)
shall be included as Registrable Securities under the Registration Rights
Agreement.

 

[Remainder of Page Intentionally Left Blank.]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have duly executed this assignment and
joinder as of the date first set forth above.

 

 

 

ASSIGNOR:

 

 

 

[ ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE(S):

 

 

 

[ ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------